Citation Nr: 1758256	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1988 to February 1992 with service in the Persian Gulf War.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

During the course of the appeal the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) was granted in a June 2017 rating decision.  As this constitutes a full grant of benefits sought on appeal the issue is not relevant.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Asthma was not manifest during service and is not attributable to service. 


CONCLUSION OF LAW

Asthma was not incurred in, or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In October 2009 prior to the March 2010 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Compliance with Prior Remand

Previously the case was before the Board in January 2017.  The claim was remanded for additional development.VA treatment records from September 2016 to April 2017 have been associated with the claims file.  The Veteran was afforded a VA respiratory examination in April 2017.  As such the Board finds there has been substantial compliance with the prior remand.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

In addition, the Board notes that the Veteran served in the Southwest Asia theater of operations in support of the Persian Gulf War.  38 C.F.R. § 3.317 (e).  Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).  

The Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Analysis

The Veteran contends he is entitled to service connection for asthma.  The Veteran has reported ongoing symptoms of difficulty breathing and dyspnea as a result of his deployment in Southwest Asia.  The Veteran reports he was exposed to burning oil wells which resulted in his current asthma.  The Veteran is competent to describe his ongoing symptoms in-service and since and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of asthma.  See April 2017 VA examination.  The Veteran contends his exposure to burning oil wells in Southwest Asia resulted in his asthma. 

The Veteran's service treatment records have been associated with the claims file.  The report of medical examination at separation noted a normal clinical evaluation.  See February 11, 1992 report of medical examination.  On a report of medical history at separation the Veteran denied asthma and shortness of breath, the Veteran did note pain or pressure in his chest.  See February 11, 1992 report of medical history.  The Veteran reported having chest pain on and off during the week, and the examiner noted occasional intermittent chest pain especially in the presence of offending fumes or odors. 

The issue is whether the Veteran's current asthma is related to service.  Turning to the medical evidence, the Veteran was afforded a VA examination in September 2010.  The examiner noted the Veteran has a history of a productive cough, wheezing and dyspnea with exertion or exercise.  See September 2010 VA examination.  The Veteran reported exposure to burning oil wells in Southwest Asia and that his shortness of breath and wheezing worsened in 2005.  The examiner noted the Veteran takes a daily inhaled anti-inflammatory.  The examiner noted no evidence of abnormal breath sounds or wheezing. Pulmonary function testing done in August 2010 suggested asthma. In addition the examiner noted chronic allergies with a recent exacerbation of sinusitis.  The examiner noted a diagnosis of mild asthma, with no exacerbation requiring hospitalization.  The examiner noted that asthma is a disease with a clear and specific etiology and diagnosis etiology.  The examiner found that it was less likely than not that he Veteran's asthma was related to a specific exposure event experienced during service in Southwest Asia.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such the Board finds this opinion is entitled to less probative weight.  

Then, the Veteran was afforded a VA examination in April 2017.  The examiner noted the Veteran has a diagnosis of asthma and has reported dyspnea for several years, and shortness of breath with overexertion.  See April 2017 VA examination.  The Veteran reported taking a daily inhaler which helps with some of his symptoms.  The examiner noted the Veteran's service in Southwest Asia and exposure to burning oil wells.  The examiner found that it was less likely than not that the Veteran's asthma was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted a review of the medical literature shows that known asthma triggers include airborne substances (pollen, dust mites, mold spores, pet dander or particles of cockroach waste), respiratory infections, physical activity, cold air, air pollutant and irritants such as smoke, certain medications, strong emotions and stress, sulfates and preservatives added to some foods.  The examiner noted that a review of medical literature as to the prevalence of respiratory diseases among Veterans with service in Southwest Asia and results of the National Health Study for a New Generation of U.S. Veterans found that there was no significant difference in asthma or bronchitis risk between deployed and non-deployed Veterans.  In addition, the examiner noted a review of the Veteran's service treatment records and his February 1992 report of occasional intermittent chest pain in the presence of fumes or odors.  The examiner found that these symptoms are not consistent with a diagnosis of asthma.  Rather, medical treatment records are silent for lung problems until September 2006 when the Veteran reported dyspnea with exercise and was diagnosed with stress, and then was later diagnosed with reactive airway disease.  Further, the examiner noted the Veteran's post-service employment in the oil fields where he is continuously exposed to exhaust, fumes and dust.  

The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a through medical examination, review of the medical literature and the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value. 

VA and private treatment records have been associated with the claims file.  September 2002 treatment records note moderate obstruction with air trapping.  See September 12, 2001 private treatment records.  Private treatment records note the Veteran was diagnosed with reactive airway disease and shortness of breath in September 2006 and was subsequently prescribed Advair twice a day.  See December 14, 2016 private treatment note.  Private treatment records in September 2006 note the Veteran reported difficulty breathing and headaches when exercising. See September 26, 2006 private treatment record.  VA treatment records in December 2013 note the Veteran was seen for a follow-up for his bronchial asthma which is under control.  See December 3, 2013 VA pulmonary note.  

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for asthma is warranted.  The Board notes the Veteran is competent to testify as to his observations and his statements are credible.  However, the Veteran's testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's statements as to whether his asthma is related to in-service environmental exposures are outweighed by the other evidence of record.  The Board finds that the medical evidence is more probative and credible than the lay opinions of record. 

While the Veteran has reported that his current asthma is a result of environmental exposure in Southwest Asia the Board finds the April 2017 VA examination and opinion which was based on the examiner's medical expertise and well-reasoned rationale is more probative.  The April 2017 VA examination was based on the examiner's medical expertise, a review of the medical literature and provided a well-reasoned rationale and as a result is entitled to significant probative weight.  The April 2017 VA examiner found that it was less likely than not that he Veteran's asthma was incurred in or caused by the claimed in-service injury event or illness.  The examiner noted a review of the medical literature showing known asthma triggers include airborne substances (pollen, dust mites, mold spores, pet dander or particles of cockroach waste), respiratory infections, physical activity, cold air, air pollutant and irritants such as smoke, certain medications, string emotions and stress, sulfates and preservatives added to some foods.  The examiner noted that a review of medical literature as to the prevalence of respiratory diseases among Veterans with service in Southwest Asia and results of the National Health Study for a New Generation of U.S. Veterans found that there was no significant difference in asthma or bronchitis risk between deployed and non-deployed Veterans.  In addition, the examiner noted a review of the Veteran's service treatment records and his February 1992 report of occasional intermittent chest pain in the presence of fumes or odors.  The examiner found that these symptoms are not consistent with a diagnosis of asthma.  Rather, medical treatment records are silent for lung problems until September 2006 when the Veteran reported dyspnea with exercise and was diagnosed with stress, and then was later diagnosed with reactive airway disease.  Further, the examiner noted the Veteran's post-service employment in the oil fields where he is continuously exposed to exhaust, fumes and dust.  

Further, the Board notes at separation from service the Veteran's clinical examination in February 1992 was normal.  This normal finding is inconsistent with ongoing manifestations of pathology.  The Board finds the Veteran's statements are outweighed by the VA examiner's opinion as this credible probative opinion is entitled to significant weight and weighs against the claim.  As such service connection is not warranted. 

VA and private treatment records associated with the claims file do not contradict the VA examination and are absent indication o f a relationship between the Veteran's asthma and in-service environmental exposures.  While the Veteran has reported that his current symptoms are a result of exposure to environmental hazardous in Southwest Asia the Board finds these are outweighed by the more credible and probative medical evidence of record.  As such service connection is not warranted. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of an undiagnosed illness.  Further, the VA examiner in September 2010 noted that asthma is a disease with a clear and specific etiology and diagnosis etiology.  As noted above the Veteran has a diagnosis of asthma, which reflects the predominant disability picture and contemplates his ongoing symptomology. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's asthma is related to his active service to include exposure to environmental hazardous in Southwest Asia and as such service connection is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for asthma is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


